Dismissed and Memorandum Opinion filed October 4, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00764-CR

                           MICHAEL WALKER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 228th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1332034


                  MEMORANDUM                        OPINION


       Appellant entered a guilty plea to aggravated robbery. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant on
July 31, 2012, to confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss
the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2